Citation Nr: 0944205	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  03-10 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for neck/cervical spine 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The issue at that time was 
characterized as a claim for service connection for "back 
injury, arthritis."  The Veteran's disagreement with this 
decision led to this appeal.  The appeal was later 
transferred to the RO in Oakland, California.

The appeal has previously been before the Board.  At these 
times, the Board has detailed the protracted procedural 
history of this case.  The Board finds it unnecessary to 
fully outline this history again, but will summarize the 
history in order for it to be clear what is remaining on 
appeal.

In February 2004, the Veteran testified, via videoconference, 
before a Board employee who since retired.  Previous Board 
remands have noted that there is no outstanding request for 
an additional Board hearing before a current Board member.  

In August 2004, the Board remanded the issue of "service 
connection for residuals of a back injury," as well as a 
claim for service connection for a psychiatric disorder.

In October 2006, the Board denied the claim for "service 
connection for residuals of a back injury."  In regards to 
the claim for service connection for a psychiatric disorder, 
service connection for such a disorder had been granted 
subsequent to the August 2004 Board remand.  Pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999), the Board 
remanded the issue of the initial rating assigned this 
disability.

The appeal came next before the Board in April 2008.  The 
Board clarified at this time that based on development 
subsequent to the October 2006 Board decision that no claim 
regarding the psychiatric disorder remained in appellate 
status. The Board noted that additional relevant evidence was 
received by the RO just days prior to the issuance of the 
October 2006 Board decision.  Based on this evidence, the 
Board vacated the October 2006 Board decision.  See 38 C.F.R. 
§ 20.904 (2009).

Regarding the issue in appellate status, the Board found that 
although previously characterized as a claim for "service 
connection for residuals of a back injury," the claim was 
more accurately characterized as a claim for service 
connection for residuals of low back, upper back and neck 
injuries.  The April 2008 Board decision granted service 
connection for a low back disability.  The issue in appellate 
status in regard to upper back and neck was remanded for 
additional development.  In a September 2009 rating decision, 
the Appeals Management Center (AMC) granted service 
connection for the upper back (although characterized as 
"mid-back").  The AMC made clear that the thoracic and 
lumbar spine injuries were considered service-connected and 
granted an initial rating for the disability.  These aspects 
of the claim are no longer in appellate status.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Thus, the only portion of the claim remaining in appellate 
status is service connection for residuals of a neck injury.  
Review of the development completed subsequent to the April 
2008 Board remand shows that VA has substantially complied 
with the Board directives and this claim is ripe for 
adjudication upon the merits.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  Neck/cervical spine disability was not manifested during 
the Veteran's active duty service, nor is neck/cervical spine 
disability otherwise causally related to such service or to 
the in-service accident in which the Veteran's vehicle was 
struck by a train.


CONCLUSION OF LAW

Neck/cervical spine disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113. 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Pursuant to the April 2008 Board remand, the Veteran was 
issued a May 2008 VCAA notification letter.  This notice 
fulfilled the provisions of 38 U.S.C.A. § 5103(a).  The 
Veteran was informed about the information and evidence not 
of record that is necessary to substantiate his claim; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.  In addition, this letter provided the Veteran 
notice regarding the evidence and information needed to 
establish disability ratings and effective dates, as outlined 
in Dingess.  The Board notes that this letter also informed 
the Veteran to provide any evidence in the Veteran's 
possession that pertained to the claim (as directed by the 
Board remand), although this element of notice is no longer 
required.  See 73 Fed. Reg. 23,356 (Apr. 30, 2008).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the May 
2008 VCAA letter noted above was issued after the rating 
decision on appeal, and thus was not timely.  The AMC cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claim, as demonstrated by the 
September 2009 supplemental statement of the case.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).  As neither the 
Veteran, nor his representative, have indicated any prejudice 
caused by this timing error, the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issue 
adjudicated in this decision.  See Shinseki v. Sanders, 129, 
S. Ct. 1696,  2009 WL 1045952 (U.S. 2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes VA 
medical records, including multiple VA and private 
examinations and opinions.  These opinions include one 
completed by a clinician C.T. (initials used to protect 
privacy).  This clinician had completed the October 2007 VA 
examination.  This additional opinion was directed by the 
April 2008 Board remand.  Review of this opinion reveals that 
it answers the questions directed by the remand.  There is 
adequate competent, non-speculative evidence of record on 
which to decide the claim remaining in appellate status.  
Thus, there is no duty to provide another examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
arthritis, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See 38 C.F.R. §§ 
3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the arthritis became manifest to 
a compensable (10 percent) degree within one year of 
separation from service.  See 38 C.F.R. § 3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The Veteran asserts that he has residuals of a neck injury.  
Specifically, the Veteran asserts that he injured his 
cervical spine in the same accident in which he injured the 
thoracic and lumbar segments of his spine.  As noted above, 
service connection is currently in effect for these aspects 
of the spine.  Service treatment record document treatment 
for the spine following an accident in which the Veteran's 
vehicle was hit by a train in December 1974.  This record 
does not note any complaints regarding the neck, however, as 
the complaints were regarding the back.  The service 
treatment record specifically notes that the Veteran did not 
have stiffness or tenderness of the neck and had full range 
of motion.  Service treatment records do document in-service 
treatment for the shoulder.

The Veteran has made some indication that he received 
treatment for the neck during service.  Such treatment is not 
documented in the available treatment records.  The Veteran 
served for approximately 31 months following this accident.  
The service treatment records document treatment for other 
complaints.  The Board is cognizant, however, that this is no 
separation report of medical examination or report of medical 
history of file.

There is substantial post-service medical documentation of a 
cervical spine disability.  In a November 1990 private 
treatment note, a clinician wrote that the Veteran had a 4-5 
year history of "neck cricks."  The clinician indicated 
that the Veteran had a whiplash injury 4 to 5 years prior, or 
approximately 1985 (approximately 8 years after service).

A December 1991 private medical records documents that the 
Veteran fell while skiing, and had lower back pain.  No neck 
disability is documented.

In a November 1996 private treatment record, a clinician 
wrote that the Veteran had neck pain that began in August 
1996 related to "a lifting and a near fall."

A May 1998 private medical record notes that the Veteran had 
a long chronic history of cervical spine pain, with surgery 
in November 1996.  There is no indication of the original 
injury or specific date of onset of the cervical spine pain.

Private medical records dated in October 2002 indicate that 
the Veteran had a history of neck pain that began in 1995.

During the February 2004 Board testimony, the Veteran 
indicated that in addition to the in-service accident, he had 
had two post-service motor vehicle accidents in which his 
vehicle was rear ended.  Regarding the in-service injury, he 
testified that he had tightening and spasm of the neck and 
shoulder within six to eight months of the accident.  As 
noted above, there is no evidence of neck treatment in the 
service treatment records.

In an August 2004 VA psychiatric examination, the Veteran 
reported that he hurt his neck in the in-service accident.

The Veteran underwent an October 2004 VA spine examination 
conducted by a clinician K.P.  She noted that no claims file 
was available for review.  Regarding the in-service accident, 
she wrote that the Veteran "had abrasions and complained at 
the time of his neck and back hurting, although he did not 
receive x-rays or other medical attention for these."  She 
also wrote that the Veteran reported that he has had neck and 
back pain since that time.

The examiner opined that the currently diagnosed lumbosacral 
back strain and the cervical degenerative disc disease with 
previous C4-5, C5-6, and C6-7 discectomies and fusion were 
due to service.  Regarding rationale, the examiner wrote that 
the Veteran reported "that his neck pain began during his 
military service and it therefore is as likely as not to be 
related to his military service."

In December 2005, clinician K.P. was asked to provide an 
updated opinion after review of the claims file.  She 
acknowledged her previous positive opinions based on history 
provided by the Veteran.  After review of the claims file, 
she wrote, that following the in-service accident there was 
no mention of neck pain during the medical evaluation, and 
specifically the medical record states that there is no 
stiffness or tenderness of the neck and that there is full 
range of motion of the neck.  She noted the records that 
indicated onset of neck pain to 1995.  Clinician K.P. noted 
the documentation of in-service treatment for the shoulder in 
June 1976 for left shoulder pain.  Based on review of this 
record, she found that the specifics of this record indicated 
that the pain was localized to the shoulder itself and not 
"referred from the neck."  She indicated that, as there was 
no additional record of shoulder pain, she found that the 
this pain resolved.  She concluded, after review of the 
claims file, that it was her opinion that the Veteran's neck 
pain was not as least as likely as not related to service.  
She also provided a negative opinion regarding the low back 
pain connection to service.

In a December 2005 VA treatment record, a clinician noted the 
in-service accident and indicated that this accident required 
cervical spine surgeries.  The clinician did not provide the 
basis for the reported history.

In a March 2006 letter, the Veteran's former wife indicated 
that she was married to the Veteran during service.  She 
wrote that she remembered him having a "crick in his neck 
many times after the accident" and that he "also had spasm 
like attacks that would go from the base of his neck to his 
buttocks."

A clinician, in a May 2006 VA treatment record, wrote that 
the Veteran injured his cervical spine and lumbar spine in 
the in-service accident.  The clinician did not provide the 
basis for the reported history.

The claims file contains an August 2006 letter from a private 
clinician G.P.  He wrote that the Veteran was a former 
patient.  He documented that he treated the Veteran for 
cervical disk disease, and noted that he was informed that 
the Veteran was "involved in a train accident while on 
active duty in 1974."  He opined that it was "possible that 
his current back and neck problems are in some way related to 
that accident."

The Veteran's current wife submitted an October 2006 
regarding the Veteran's current neck treatment.  The Board is 
cognizant that she is a registered nurse.  She did not 
provide an opinion regarding service etiology of the neck 
disability.

In an August 2007 VA consultation record, a clinician wrote 
that the Veteran was referred for range of motion and 
strengthening exercises for chronic back pain.  The clinician 
wrote that the "history was somewhat confusing, as the 
patient would give somewhat different responses at different 
times."  The clinician then documented the in-service 
injury, noting that the had "acute neck and back pain," 
having eventually undergone neck surgery, and that he had 
chronic neck pain ever since the accident.  The clinician did 
not provide the basis for the reported history other than the 
Veteran's reported history.  Other records by this clinician 
include this history.

The Veteran underwent an additional VA spine examination in 
October 2007.  This examination was conducted by clinician 
C.T.  Clinician C.T. indicated review of the claims file.  
The clinician reported the history of the in-service accident 
and wrote that the Veteran had a cervical injury at that 
time, noting that he underwent surgery due to the continued 
cervical disability.  Clinician C.T. provided a positive 
opinion regarding a connection between a low back condition 
and service but did not provide a specific additional opinion 
regarding other segments of the spine.

As outlined above, in April 2008, the Board granted service 
connection for the low back condition, but remanded the issue 
of service connection for the upper back and neck.  The Board 
found that clinician did not address the question of whether 
the Veteran's upper back and neck disabilities were due to 
the injuries sustained while in active duty.  The appeal was 
remanded in order to obtain these additional opinions from 
clinician C.T.

In January 2009, clinician C.T. provided this opinion.  He 
indicated review of records in the claims file.  He wrote 
that he did not see any notation of neck pain during the 
medical evaluation that occurred after the in-service 
accident.  He noted the evidence of in-service shoulder 
treatment.  He noted the positive opinion provided by a 
clinician was changed to a negative opinion after review of 
the claims file.  Clinician C.T. indicated review of the 
reported history, include lay statement letters, and other 
opinions of record by excerpting findings from them.  He 
concluded that "[t]aking all these factors into account, it 
is most likely that the thoracic spine is related to his 
accident while on active service, and the cervical spine is 
less likely as not a result of his active service."  He 
wrote that this opinion was based on the time that elapsed 
prior to the Veteran "really having problems" with the 
cervical spine.  The AMC subsequently granted service 
connection for the thoracic spine.

Analysis

The Board finds that service connection for residuals of a 
neck injury (cervical spine disability) is not warranted.  As 
indicated, this appeal has a protracted procedural history.  
The Veteran contended that he had residual injuries from an 
accident in service.  The record clearly documents that this 
accident occurred during the Veteran's service.  Subsequent 
to development accomplished since his claim was originally 
filed, service connection has been established for the lumbar 
and thoracic segments of the spine.  The question that 
remained was whether the Veteran had a neck/cervical spine 
disability that was attributable to this accident.  

The claims file contains many records that are pertinent to 
this question.  These records are outlined in the above 
factual background.  There are additional records that dealt 
exclusively with the question of the back disability, and, 
these records were not outlined.  Review of the record 
indicates a complicated factual history.  Since the date of 
claim, the Veteran has provided slightly varying history.  In 
some records, he is reported to have indicated that he has 
had neck pain since the injury.  In another record, he 
reports onset occurred six to eight months after the 
accident.  Since the claim, the Veteran's former wife wrote 
that he had "neck cricks" in service.

Other records, however, refer to different dates for the 
onset for neck pain.  Some records indicate that the current 
disability began in 1995.  In the November 1990 private 
treatment note, a clinician wrote that the Veteran had a 4-5 
year history of "neck cricks."  This puts the onset of the 
pain many years after service.

Some medical records refer to a history of neck pain since 
the accident, with some indicating that the Veteran 
complained in service of this pain.  Significantly, however, 
there is no indication in these records that the source of 
this history was a source other than the Veteran.  The Board 
notes that this history is not supported by the service 
treatment records, that indicate treatment for back pain and 
later for shoulder pain, but are negative for neck 
complaints.  The Board views the lack of documented 
neck/cervical spine complaints and clinical findings close in 
time to the accident as highly probative on the question of 
whether a neck/cervical spine injury was suffered in the 
accident.  These are precisely the records where trained 
medical personnel would have noted such complaints and/or 
findings during the course of ascertaining the full extent of 
the Veteran's injuries.  

The Board also observes that a August 2007 VA treatment 
record suggests that the Veteran's history was "somewhat 
confusing" based on the Veteran providing "somewhat 
different responses at different times."  The record also 
indicates that the Veteran has sustained multiple post-
service accidents.  Based on the contradictions with the 
historical record as documented in the service treatment 
records, and the earlier dated evidence that places 
incurrence of the neck pain after service, the Board finds 
that the lay statements from the Veteran and his former wife 
are of diminished probative value.  They are inconsistent 
with the contemporaneous evidence.  

The Board is also cognizant of the August 2006 private 
opinion from a clinician G.P.  He only wrote, however, that 
it was "possible" that the current back and neck problems 
are in some way related to service."  This opinion is 
speculative in nature and of no probative value.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

Therefore, the Board must rely on the opinions contained in 
the VA examination reports and subsequent opinions from these 
clinicians.  The Board is aware, that both in the October 
2004 and October 2007 VA examinations, the examiners made 
statements supportive of service connection.  In the October 
2004 VA examination report, the examiner gave a positive 
opinion, but the claims file was not reviewed.  In the 
October 2007 VA examination report, the examiner indicated 
that the Veteran sustained a cervical spine injury in the in-
service accident but did not provide an opinion regarding a 
connection to a current cervical spine disability.  This 
examiner had already reviewed the claims file.

In the subsequent December 2005 and January 2009 opinions, 
when the examiners were asked to address the specific issue 
with review of the claims file, the examiners provided 
negative opinions regarding the cervical spine.  In both of 
these opinions, the examiners noted that the service 
treatment records, in essence, did not support the Veteran's 
current contention that the cervical spine was injured in the 
accident.  After review of these opinions, the Board finds 
that they are the most probative evidence of record as they 
are based on a accurate history of the Veteran's service.  
See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  In 
the January 2009 opinion, the examiner gave adequate 
rationale for his opinion, citing to the clinical record and 
noting the gap of time between the development of the 
"cervical problems" and service.  The preponderance of the 
evidence of record, therefore, is against a finding of 
service connection.

The Board has carefully considered the lay statements of 
record, including his Veteran's own statements, and the 
contentions of continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b).  The probative value of this evidence, however, 
is outweighed by the medical opinion evidence that, in the 
Board's judgment, is based on an accurate factual history.  
In short, the Board finds that the Veteran's current 
contentions are not factually accurate, and thus, his 
statements and other people's statements based on the 
Veteran's reported history are of little or no probative 
value based on the lack of credibility of the underlying 
statements. 

As a cervical spine disability, to include findings of 
arthritis (degenerative joint disease) was not diagnosed 
until many years after service, arthritis may not be presumed 
to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309.  

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

As outlined above, the undersigned has fully considered the 
Veteran's and former wife's contentions.  The Federal Circuit 
has held that lay evidence is one type of evidence that must 
be considered and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In this 
case, the examiner's opinion, which is supported by rationale 
and the record, outweighs the probative value of the lay 
statements from the Veteran and his former wife.

Thus, after review of entire record, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for residuals of a neck injury.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not applicable and the 
Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Entitlement to service connection for neck/cervical spine 
disability is not warranted.  The appeal is denied. 



____________________________________________
ALAN. S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


